On the 27th day of May, 1926, respondents H. W. Bishell, J. A. Pickin, Chas. Sherwin, Henry R. Nicols, Fred Antone, Mrs. C. N. Migliavacci, and Ancie Williams, a minor, by next friend, R.S. Williams, by and through their attorney, Maco Stewart, a corespondent, filed their application as intervenors in cause No. 42033C, styled A. A. Cocke, Plaintiff, v. W. M. Webb et al., Defendants, pending in the district court of the Sixty-Eighth judicial district of Texas for Dallas county, to have a certain judgment, rendered by said district court in favor of the respondents Bishell, Pickin, Sherwin, Nicols, Antone, Migliavacci, and Williams, which was an appeal reversed and rendered by this court (see T. M. Barlow et al. v. G. G. Wright, 279 S.W. 593), reaffirmed and re-entered by said district court, and the master in chancery to be instructed and directed to adjudicate the claims of the respondents last named, and persons similarly situated, upon the basis of the amount of money contributed by them respectively to the funds and assets now in the hands of said G. G. Wright, receiver, and to have the decree in favor of Barlow and others, rendered by the court of Civil Appeals in said cause No. 42033C set aside by said district court, and the receiver directed to pay out said fund and assets to those creating same, including respondents last named, and all others similarly situated according to their respective pro rata share.
On the 31st day of May, 1926, relator filed in this court his original petition for writ of injunction to issue to respondents, commanding them, and each of them, to dismiss said application filed by them on May 27, 1926, and forbidding the further prosecution of said application, and perpetually enjoining them and each of them from filing any suit or petition or application or motion in said Sixty-Eighth district court seeking in any way or manner to set aside, vacate, or nullify or hinder the due enforcement of the judgment of the said Sixty-Eighth district court adjudicating claims against the United Home Builders of America, which judgment was entered in conformity to, and in obedience with, the judgment of the Court of Civil Appeals for the Fifth supreme judicial district of Texas, and likewise enjoining them and each of them from instituting suit or suits in any other court upon the causes of action set forth in their said application, and prohibiting and enjoining them from instituting any suit or suits, motions, or other proceedings in any court or courts as against the receiver and your applicant from doing any act or thing commanded by the judgment of said Court of Civil Appeals, or the judgment of said district court entered in accordance with the judgment of said Court of Civil Appeals.
The relief sought against the prosecution of said application is based upon the following grounds: That all of the matters and things alleged in said application of respondents were each and all litigated and determined by the judgment of this court upon appeal from the judgment of the court below, and that the application so filed by respondents is an interference with the jurisdiction of this court, being in effect an attempt to annul its judgment, and that, if said application is permitted to be heard by said district court, it will hinder and, if sustained, prevent, execution of the judgment of this court.
The record of the proceedings had in cause No. 42033C, T. M. Barlow et al. v. G. G. Wright et al., in the Sixty-Eighth district court, shows the matters involved in that cause to be identical with the matters presented by respondents' application under consideration, and to be the same matters which were determined by this court in the appeal prosecuted from the judgment sought by respondents to be reinstated.
It is apparent that the purpose of said application is to secure an order to be entered in the form of a judgment by said district court setting aside and vacating the judgment of this court reversing and rendering the judgment of the district court rendered in said cause No. 42033C, and to have the judgment so reversed and rendered reinstated and executed as the proper adjudication of all the rights of the parties before the court in said cause No. 42033C, as if said judgment had never been appealed from, reversed, and judgment rendered by this court directing the distribution of the proceeds in the hands of the receiver to be made to the parties entitled thereto, as adjudged by this court, contrary to the distribution *Page 76 
that was directed to be made by the judgment so appealed from and reversed.
It is the judgment of this court that respondents seek to prevent the enforcement of. City of Palestine v. City of Houston (Tex.Civ.App.)262 S.W. 215; Phil H. Pierce et al. v. W. T. Box, 284 S.W. 231, rendered by this court April 17, 1926. This would be but for the district court to assume the power and authority to review and revise the judgment rendered by this court — surely a most novel announcement of the powers of a district court.
The party respondents, as a class, were before the trial court as parties to said cause No. 42033C, and were before this court in the appeal from the judgment rendered therein. They had their day in court, being properly before both courts as if they had been specifically named in the pleadings filed in the case of Barlow v. Wright as parties plaintiff, and are bound by the judgment of this court reversing and rendering the judgment appealed from in said cause No. 42033C. Kansas City, M. 
O. R. Co. of Texas v. Cole et al. (Tex.Civ.App.) 145 S.W. 1098.
Wherefore it is ordered, adjudged, and decreed that the injunctive relief as prayed for by relator be, and the same is hereby, awarded, and the clerk of this court will issue writ of injunction directed to the parties accordingly.
Injunction awarded.